NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                        SUPERIOR COURT OF NEW JERSEY
                                        APPELLATE DIVISION
                                        DOCKET NO. A-2270-13T1

SERGEY SAFAROV,

        Plaintiff-Respondent,

v.

MARK NEWTON a/k/a
M. MICHAEL NEWTON,1

     Defendant-Appellant.
_______________________________

              Submitted March 29, 2017 – Decided           May 10, 2017

              Before Judges Manahan and Lisa.

              On appeal from Superior Court of New Jersey,
              Law Division, Special Civil Part, Essex
              County, Docket No. LT-5877-13.

              Mark Newton, appellant pro se.

              Neil J. Dworkin, attorney for respondent.

PER CURIAM

        Defendant,     Mark   Newton,    in   this   landlord-tenant      action,

appeals from the entry of a judgment of possession.                 We affirm.




1 Defendant's name is Mark Newton. The name Michael is a nickname
from birth originating from a parental agreement. Accordingly,
defendant is known as both Mark Newton and Michael Newton.
     Defendant was a tenant of plaintiff, Sergey Safarov, pursuant

to a written lease.     The agreed-upon rent was $850 a month.             The

lease provided for a month-to-month tenancy. When defendant failed

to pay the rent for several months, plaintiff filed an eviction

action seeking a judgment of possession.2

     Thereafter, the complaint was dismissed due to plaintiff's

failure to appear.     Plaintiff sought reinstatement based upon lack

of notice which was granted by the judge without participation by

defendant. After a contentious trial, the judge granted a judgment

for possession in favor of plaintiff for nonpayment of rent.

     Defendant sought an emergent stay with this court after the

Law Division judge denied his application seeking that relief. We

denied the stay.      The Supreme Court granted a stay and remanded

the matter to this court for a determination of the motion. During

the pendency of the motion, the Law Division judge supplemented

his decision per Rule 2:5-6(c) and noted that despite defendant's

claim    of   plaintiff's      non-compliance   with    the     registration

compliance    per   N.J.S.A.    46:8-29,   plaintiff   failed    to   provide

proof.    Pursuant to N.J.S.A. 46:8-33 (non-entry of judgment of

possession for failure to comply with registration and continuance



2It was originally claimed that defendant owed five months' rent.
However, at the time of trial, plaintiff agreed to base the action
on nonpayment of three months' rent.

                                      2                               A-2270-13T1
of summary disposition action for up to ninety days or until

compliance), the judge held the action should have been stayed.

As such, the action was stayed to allow plaintiff the opportunity

to provide proof of compliance with the registration requirement.

     After plaintiff submitted proof of compliance to this court,

the case was re-listed for a hearing. After an adjournment, based

upon defendant's non-appearance, the hearing resulted in the entry

of judgment of possession. Thereafter, defendant sought stays from

this court and the Supreme Court, which were denied.

     A warrant of removal was executed on May 14, 2013.           The judge

stayed the execution of the warrant until May 20 at noon, at which

time defendant vacated the premises.

     Defendant    raises   several     arguments    on   appeal   which     we

conclude lack sufficient merit to warrant an extended discussion

in a written opinion.        R. 2:11-3(e)(1)(E).         We add only the

following.

     Our review of a trial court's final determination in a non-

jury case is limited.       We will not disturb the judge's factual

findings   and   legal   conclusions     unless   convinced   they   are    so

unsupported by, or inconsistent with, the competent, relevant and

reasonably credible evidence as to offend the interests of justice.

Seidman v. Clifton Sav. Bank, S.L.A., 205 N.J. 150, 169 (2011);


                                     3                               A-2270-13T1
Rova Farms Resort, Inc. v. Investors Ins. Co. of Am., 65 N.J. 474,

484   (1974).     Having   considered   the   record   in   light   of   that

standard, we discern no basis to disturb the judge's findings and

legal conclusions.

      The summary dispossess statute, N.J.S.A. 2A:18-51 to -61, was

designed to provide landlords with a quick and simple remedy for

possession.     Carr v. Johnson, 211 N.J. Super. 341, 347 (App. Div.

1986).      It was also designed to secure enforcement of a tenant's

rental obligation in actions for nonpayment of rent, Hous. Auth.

of Morristown v. Little, 135 N.J. 274, 281 (1994).            To that end,

a tenant can secure a termination of the action by depositing the

rent at any time before the end of the court day on which judgment

is entered.      Stanger v. Ridgeway, 171 N.J. Super. 466, 473 (App.

Div. 1979).

      The    Anti-Eviction   Act,   N.J.S.A.    2A:18-61.1     to   -61.12,

however, limits the grounds for which residential tenants may be

evicted in a summary dispossess proceeding.        Jurisdiction to grant

the remedy requires a showing that one of the statutory grounds

of good cause for eviction exists.      Little, supra, 135 N.J. at 281

(citing Levine v. Seidel, 128 N.J. Super. 225, 229 (App. Div.),

certif. denied, 65 N.J. 570 (1974)).          A tenant's failure to pay

rent is one of the enumerated good causes for eviction.             N.J.S.A.



                                    4                                A-2270-13T1
2A:18-61.1(a).   Here, it is undisputed defendant failed to pay

rent for three months.

     We are satisfied the trial judge carefully considered the

many arguments defendant raised during the trial.        Defendant,

despite his poor behavior and disrespectful conduct to the judge,

was allowed a full and fair opportunity to litigate his claims and

was provided with an opportunity to pay the rent due.3

     Affirmed.




3 Although the issue of mootness was not raised on appeal, had we
been called upon to address the issue, we would have concluded
that the relief sought herein is moot due to the eviction.
Mootness occurs "when the original issue presented has been
resolved, at least concerning the parties who initiated the
litigation." Comando v. Nugiel, 436 N.J. Super. 203, 219 (App.
Div. 2014) (quoting Betancourt v. Trinity Hosp., 415 N.J. Super.
301, 311 (App. Div. 2010)). Thus, "[a]n issue is 'moot' when the
decision sought in a matter, when rendered, can have no practical
effect on the existing controversy." Greenfield v. N.J. Dep't of
Corr., 382 N.J. Super. 254, 257-58 (App. Div. 2006).

                                5                           A-2270-13T1